DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/30/2020 that has been entered  wherein claims 1-20 are pending.
Election/Restrictions
IREQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, 15-20, drawn to a display panel wherein an orthographic projection of the bonding pads on the substrate covers an orthographic projection of the one or more via holes on the substrate, and the circuit layer is connected with the bonding pads through the one or more via holes.
Group II, claims 12-14, drawn to a method of making a display panel wherein an orthographic projection of the bonding pads on the substrate covers an orthographic projection of the one or more via holes on the substrate, and the circuit layer is connected with the bonding pads through the one or more via holes.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I Fig. 4, a display panel wherein an orthographic projection of the bonding pads on the substrate covers an orthographic projection of the one or more via holes on the substrate, and the circuit layer is connected with the bonding pads through the one or more via holes, wherein the number of the one or more via holes is plural and less than the number of traces, each via hole corresponds to one or more traces.
Claims 1, 3-11, 16 and 18-20
Species II Fig. 5, a display panel wherein an orthographic projection of the bonding pads on the substrate covers an orthographic projection of the one or more via holes on the substrate, and the circuit layer is connected with the bonding pads through the one or more via holes, wherein the number of the one or more via holes is plural, the plurality of traces is in one-to-one correspondence with the plurality of via holes.
Claims  1-2, 4-11, 15, and 17-20

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 11
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “an orthographic projection of the bonding pads on the substrate covers an orthographic projection of the one or more via holes on the substrate, and the circuit layer is connected with the bonding pads through the one or more via holes”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee (US 2018/0110122 A1).  
Lee teaches a display panel(Fig. 8) wherein an orthographic projection(Fig. 8) of the bonding pads(410, ¶0067) on the substrate(100) covers an orthographic projection(Fig. 8) of the one or more via holes(510, ¶0067) on the substrate(100), and the circuit .

During a telephone conversation with Yongsok Choi on 10/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, Species II, claims 1-2, 4-11, 15, and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 16 and 12-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 11,15, 17-18 are rejected under 35 U.S.C. 102(a1(1) as being anticipated by Lee (US 2018/0110122 A1) as cited in the IDS of 12/21/2020.
Regarding claim 1, Lee teaches a display panel(Fig. 2), comprising: 
a substrate(100) comprising a display area(DA) and a non-display area(PA) at least positioned on one side of the display area(DA), one or more via holes(510, ¶0067) are formed in the non-display area(PA); 
a circuit layer(layer of 310) positioned on one side of the substrate(100) and comprising a plurality of traces(310, ¶0067) which extend from the display area(DA) to the non-display area(PA); and 
bonding pads(410, ¶0067) positioned on one side of the substrate(100) away from the circuit layer(layer of 310), an orthographic projection(Fig. 8) of the bonding pads(410, 

Regarding claim 2, Lee teaches the display panel of claim 1, wherein the number of the one or more via holes(510, ¶0067) is plural, the plurality of traces(310, ¶0067) is in one-to-one correspondence(Fig. 8) with the plurality of via holes(510, ¶0067), and each trace is connected to the bonding pad(410, ¶0067) through the via hole(510, ¶0067) corresponding to the trace(310, ¶0067).

Regarding claim 4, Lee teaches the display panel of claim 2, wherein the plurality of via holes(510, ¶0067) extend in a direction parallel to an edge of the display area(DA).

Regarding claim 5, Lee teaches the display panel of claim 1, wherein the plurality of traces(310, ¶0067) comprises a plurality of data lines(¶0088, ¶0100, wherein data driver 230 supplies data signal via trace 310).

Regarding claim 6, Lee teaches the display panel of claim 1, wherein the non-display area(PA) is provided around the display area(DA).

Regarding claim 7, Lee teaches the display panel of claim further comprising: 


Regarding claim 8, Lee teaches the display panel of claim 7, wherein the circuit assembly comprises one or more of an integrated circuit, a circuit board(730, 700, ¶0088), a flexible circuit board, a chip on film.


Regarding claim 11, Lee teaches a display device(Fig. 2) comprising a display panel(100, DA. PA, 510, 410) comprising: 
a substrate(100) comprising a display area(DA) and a non-display area(PA) at least positioned on one side of the display area(DA), one or more via holes(510, ¶0067) are formed in the non-display area(PA); 
a circuit layer(layer of 310) positioned on one side of the substrate(100) and comprising a plurality of traces(310, ¶0067) which extend from the display area(DA) to the non-display area(PA); and 
bonding pads(410, ¶0067) positioned on one side of the substrate(100) away from the circuit layer(layer of 310), an orthographic projection(Fig. 8) of the bonding pads(410, ¶0067) on the substrate(100) covers an orthographic projection(Fig. 8) of the one or more via holes(510, ¶0067) on the substrate(100), and the circuit layer(layer of 310) is connected with the bonding pads(410, ¶0067) through the one or more via holes(510, ¶0067). 

Regarding claim 15, Lee teaches the display device of claim 11, wherein the number of the one or more via holes(510, ¶0067) is plural, the plurality of traces(310, ¶0067) is in one-to-one correspondence(Fig. 8) with the plurality of via holes(510, ¶0067), and each trace(310, ¶0067) is connected to the bonding pad through the via hole corresponding to the trace(310, ¶0067).

Regarding claim 17, Lee teaches the display device of claim 15, wherein the plurality of via holes(510, ¶0067) extend in a direction parallel to an edge of the display area(DA).

Regarding claim 18, Lee teaches the display device of claim 11, wherein the plurality of traces(310, ¶0067) comprises a plurality of data lines(¶0088, ¶0100, wherein data driver 230 supplies data signal via trace 310).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0110122 A1) as cited in the IDS of 12/21/2020 in view of  Yamazaki et al. (US 2016/0299387 A1).
Regarding claim 9, Lee teaches the display panel of claim 1, wherein the substrate(100) is a flexible substrate(100, ¶0063).

Lee is silent in regards to the display panel further comprises a protective layer arranged on the side of the substrate(100) away from the circuit layer(layer of 310), and the protective layer is provided with a notch which avoids the bonding pad.

Yamazaki teaches a display panel(Fig. 3A) wherein the display panel further comprises a protective layer(501A, ¶0270) arranged on the side of the substrate(501B) away from the circuit layer(layer of 512), and the protective layer(501A, ¶0270) is provided with a 

Regarding claim 10, Lee teaches the display panel of claim 9, but is silent in regards to an orthographic projection(Fig. 8) of the protective layer on the substrate(100) does not cover an orthographic projection(Fig. 8) of the bonding pads(410, ¶0067) on the substrate(100).

Yamazaki teaches a display panel(Fig. 3A) wherein an orthographic projection of the protective layer(501A, ¶0270) on the substrate(501B) does not cover an orthographic projection of the bonding pads(519B, ¶0270) on the substrate(501B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee so that an orthographic projection of the protective layer on the substrate does not cover an orthographic projection of the bonding pads on the substrate, as taught by Yamazaki, in order to reduce the possibility of alignment defects resulting in a novel display panel that is highly convenient and reliable(¶0118).


Regarding claim 19, Lee teaches the display device of claim 11, wherein the substrate(100) is a flexible substrate(100, ¶0063).

Lee is silent in regards to the display panel further comprises a protective layer arranged on the side of the substrate(100) away from the circuit layer(layer of 310), and the protective layer is provided with a notch which avoids the bonding pad.

Yamazaki teaches a display panel(Fig. 3A) wherein the display panel further comprises a protective layer(501A, ¶0270) arranged on the side of the substrate(501B) away from the circuit layer(layer of 512), and the protective layer(501A, ¶0270) is provided with a notch(opening, ¶0270) which avoids the bonding pad(519B, ¶0270).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee so the display panel further comprises a protective layer arranged on the side of the substrate away from the circuit layer, and the protective layer is provided with a notch which avoids the bonding pad, as taught by Yamazaki, in order to reduce the possibility of alignment defects resulting in a novel display panel that is highly convenient and reliable(¶0118).

Regarding claim 20, Lee teaches the display device of claim 19, but is silent in regards to an orthographic projection(Fig. 8) of the protective layer on the substrate(100) does 

Yamazaki teaches a display panel(Fig. 3A) wherein an orthographic projection of the protective layer(501A, ¶0270) on the substrate(501B) does not cover an orthographic projection of the bonding pads(519B, ¶0270) on the substrate(501B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee so that an orthographic projection of the protective layer on the substrate does not cover an orthographic projection of the bonding pads on the substrate, as taught by Yamazaki, in order to reduce the possibility of alignment defects resulting in a novel display panel that is highly convenient and reliable(¶0118).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892